Citation Nr: 0621851	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-40 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from February 9, 2004?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for PTSD and assigned a 10 percent evaluation effective 
February 9, 2004.  By a rating decision dated August 2005, 
the veteran's evaluation was increased to 30 percent 
effective February 9, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his November 2005 Board video conference hearing, the 
veteran testified that he had recent treatment from the VA 
Outpatient Clinic in Myrtle Beach the records for which are 
not in the claims file.  The veteran also contends that his 
PTSD is more severe than contemplated by the rating assigned.  
Hence, further development is in order.  38 U.S.C.A. § 5103A 
(West 2002).

In addition, while the veteran has been provided partial 
notice as required under 38 U.S.C.A. § 5103 (West 2002), he 
has yet to be provided notice of how an effective date is 
assigned.  The Court has held that proper 38 U.S.C.A. § 5103 
notice includes notifying the veteran how a disability rating 
and an effective date is assigned.  Dingess v. Nicholson, 19 
Vet. App. 473, 497 (2006).  Accordingly, further development 
is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) (2005), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess.  In this 
respect, the RO must particularly address 
how the current effective date was 
assigned in light of the July 14, 2003 
letter from a VA Vet Center to the 
Regional Office.   The notice should, 
among other things, invite the veteran to 
submit any additional evidence or 
argument he has in his possession that 
may further his claim.  

2.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for the veteran's PTSD should be 
associated with the claims file.  This 
specifically includes treatment records 
from the Myrtle Beach VA Community Based 
Outpatient Clinic dating from February 
2004.
 
3.  Thereafter, the RO should schedule 
the veteran for a psychiatric evaluation 
in order to assess the severity of his 
service connected PTSD.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner.  All pertinent tests and 
studies must be completed.  If more than 
one psychiatric disorder is diagnosed, 
the examiner is requested to distinguish, 
if possible, the symptomatology 
attributable to PTSD from any other 
psychiatric disorder, including substance 
abuse.  If it is impossible to make such 
a distinction, the examiner should so 
state.  The examiner is requested to 
provide an opinion as to the veteran's 
current functioning and identify the 
conditions which limit his employment 
opportunities.  Distinctions between 
service and nonservice connected 
disorders should be noted.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score, and explain what 
the assigned score means. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


